FILED
                              NOT FOR PUBLICATION                           SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



CECILIA SARAI GUZMAN                              No. 08-73185
GONZALEZ,
                                                  Agency No. A079-525-633
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Cecilia Sarai Guzman Gonzalez, a native and citizen of Mexico, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We deny the

petition for review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In her opening brief, Guzman Gonzalez fails to address, and thereby has

waived any challenge to, the BIA’s dispositive determination that she failed to

establish the due diligence necessary to waive the 90-day filing deadline for

motions to reopen. See 8 C.F.R. § 1003.2(c)(2); Martinez-Serrano v. INS, 94 F.3d

1256, 1259-60 (9th Cir. 1996) (issues not specifically raised in an opening brief are

deemed waived).

      In light of our disposition, we do not reach Guzman Gonzalez’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                     08-73185